United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
OVERTON BROOKS MEDICAL CENTER,
Shreveport, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
J. Allen Cooper, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1545
Issued: December 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 18, 2013 appellant, through counsel, timely appealed the December 31, 2012
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The most recent
merit decision is dated September 7, 2012, which is more than 180 days prior to the filing of the
instant appeal. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether the Branch of Hearings and Review properly denied appellant’s
request for a hearing.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 54-year-old licensed practical nurse (LPN), has an accepted occupational
disease claim for right bicipital tenosynovitis which arose on or about February 22, 2001, an
accepted traumatic injury claim for neck sprain and right rotator cuff sprain which occurred on
June 12, 2008 and an accepted right rotator cuff sprain and right shoulder primary osteoarthritis
which occurred on April 8, 2009. With respect to the April 2009 injury, she received a schedule
award for 12 percent impairment of the right upper extremity.2 OWCP combined the case
records of appellant’s three right upper extremity injuries and designated the February 2001
injury as the master file.
Appellant resigned effective January 6, 2012. Prior to her resignation, she was not
performing her date-of-injury job. Appellant had accepted a permanent job offer on
September 30, 2011 with retained pay. Her position title at the time of her January 6, 2012
resignation was “Health Technician.” Appellant subsequently filed a claim (Form CA-7) for
wage-loss compensation beginning January 9, 2012. OWCP developed the claim as a recurrence
of disability and advised her of the type of evidence necessary to establish entitlement to wageloss compensation.
By decision dated September 7, 2012, OWCP denied appellant’s claimed recurrence of
disability as she had failed to demonstrate that her disability beginning January 9, 2012 was
causally related to her employment injuries.
On October 12, 2012 appellant, through counsel, requested an oral hearing.
In a decision dated December 31, 2012, the Branch of Hearings and Review denied
appellant’s request for a hearing as untimely filed. The hearing representative also denied a
discretionary hearing noting that appellant could instead file a request for reconsideration with
OWCP.
LEGAL PRECEDENT
Any claimant dissatisfied with an OWCP decision shall be afforded an opportunity for an
oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which a hearing is sought.3 If the request is not made within 30 days, a
claimant is not entitled to a hearing or a review of the written record as a matter of right. OWCP
regulations further provide that the “claimant must not have previously submitted a
reconsideration request (whether or not it was granted) on the same decision.”4 Although a

2

The June 22, 2011 schedule award covered a period of 37.44 weeks from May 24, 2011 to February 10, 2012.

3

20 C.F.R. § 10.616(a).

4

Id.

2

claimant may not be entitled to a hearing as a matter of right, the Branch of Hearings and Review
may exercise its discretion to either grant or deny a hearing.5
ANALYSIS
Appellant requested a hearing utilizing the appeal request form that accompanied the
September 7, 2012 decision. The form is signed and dated October 12, 2012. Appellant’s
counsel submitted the hearing request under cover letter dated October 12, 2012. As noted,
OWCP issued its decision on September 7, 2012, which was more than 30 days prior to her
October 12, 2012 hearing request. The regulations clearly specify that “[t]he hearing request
must be sent within 30 days ... of the date of the decision for which a hearing is sought.”6
Appellant’s October 12, 2012 request was untimely and, therefore, she was not entitled to a
hearing as a matter of right. The Branch of Hearings and Review also denied her request on the
basis that her claim for wage-loss compensation beginning January 9, 2012 could be addressed
by requesting reconsideration before OWCP. The Board finds that the hearing representative
properly exercised her discretionary authority in denying appellant’s request for a hearing.7
CONCLUSION
The hearing representative properly denied appellant’s October 12, 2012 request for a
hearing.

5

5 U.S.C. §§ 8124(b)(1) and 8128(a); Hubert Jones, Jr., 57 ECAB 467, 472-73 (2006); Herbert C. Holley, 33
ECAB 140 (1981).
6

20 C.F.R. § 10.616(a).

7

Mary B. Moss, 40 ECAB 640, 647 (1989).

3

ORDER
IT IS HEREBY ORDERED THAT the December 31, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

